Name: Council Regulation (EEC) No 1109/84 of 31 March 1984 fixing for the 1984/85 marketing year the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 113 / 19 COUNCIL REGULATION (EEC) No 1109 / 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular paragraphs 8 and 9 of Protocol 4 on cotton , Having regard to the proposal from the Commission (' ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraphs 2 and 3 of that Protocol ; whereas paragraph 9 states the quantity of cotton for which aid shall be granted in full is to be fixed annually by reference to the criteria laid down in paragraph 3 ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1984 / 85 marketing year the guide price for unginned cotton shall be 94,14 ECU per 100 kilograms . 2 . The price referred to in paragraph 1 shall be for cotton :  containing 14% moisture and 3% inorganic extraneous matter ,  with the characteristics required to yield , after ginning , 54% of seed and 32% of fibres of grade No 5 , as defined in Greece , with a length of 28 mm . Article 2 1 . For the 1984 / 85 marketing year the quantity of cotton referred to in point ( a ) of the second subparagraph of Article 9 of Protocol 4 shall be 500 000 tonnes . 2 . The quantity of cotton referred to in paragraph 1 shall be unginned cotton of the quality indicated in Article 1 ( 2 ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1984 . Whereas reference to these criteria gives the guide price and the quantity of cotton indicated below , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No C 62 , 5 . 3 . 1984 , p. 25 . ( 2 ) OJ No C 104 , 16 . 4 . 1984 , p. 96 . ( 3 ) OJ No C 103 , 16 . 4 . 1984 , p. 21 .